Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-6, 8-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3, 5-6, 8-29 of copending Application No. 16/135,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they the present claims are broader and can be found in their entirety to be present in the co-pending claims, where claims  1-3, 5-6, 8-29 of the present claims are encompassed entirely by the corresponding claims  1-3, 5-6, 8-29 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-6, 8-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3, 5-6, 8-29 of co-pending Application No. 16/135,774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they the present claims are broader and can be found in their entirety to be present in the co-pending claims, where claims  1-3, 5-6, 8-29of the present claims are encompassed entirely by the corresponding claims  1-3, 5-6, 8-29 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of co-pending Application No. 16/135865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same overall limitations.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-30, 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “the first chill down separator positioned downstream of the cold box” which is considered to be new matter.  The first chill down separator is not downstream or upstream of the cold box as can be seen in the figure and as described in applicant’s specification.  At most the first chill down separator is midstream as streams are fed to it from the cold box and from it to the cold box, as such it cannot be considered downstream and applicant does not have support for such a limitation.

Claim 16 recites “transferring heat from the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be new matter.  Direct heat transfer requires 

Claim 30 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.


Claim 36 recites “transfer heat directly to each” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.


Claims 2-3, 5-6, 8-15, 17-29, 35, 37 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-30, 35-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the first chill down separator positioned downstream of the cold box” which is considered to be new matter.  The first chill down separator is not downstream or upstream of the cold 



Claim 1 recites “vapor from one or more one or more feed gas dehydrators of the natural gas liquid recovery system” and then “the one or more feed gas dehydrators positioned downstream of the first chill down separator” which results in the claims being indefinite.  It is unclear if this requires the presence of the feed gas dehydrators, are required components of the invention or only the streams from said columns.  For the purpose of examination, it is interpreted that the components which produce the streams and the streams themselves are required parts of the apparatus.

Claim 1 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.

Claim 16 recites “transferring heat from the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.


Claim 30 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct 

Claim 36 recites “transfer heat directly to each” Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.

Claims 2-3, 5-6, 8-15, 17-29, 35, 37 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote et al. (US PG Pub 20170010043, hereinafter referred to as Ducote and further in view of Bonnissel (US PG .




With respect to claim 1, Ducote (Figures 5, 7) teaches a natural gas liquid recovery system comprising (paragraph 59):
a feed gas (natural gas 5, paragraph 58),
a cold box comprising a plate-fin heat exchanger comprising a plurality of compartments, the cold box configured to transfer heat from a plurality of hot process streams in the natural gas liquid recovery system to a plurality of cold process streams in the natural gas liquid recovery system (heat exchanger 100 which is plate and fin, paragraph 58, wherein each stream passage would be a compartment and there are multiple fluids cooled and heated which can all be considered process fluids); and 
a refrigeration system configured to receive heat through the cold box (figure 5 is the refrigerant system which is thus heated in the heat exchanger, paragraph 35), the refrigeration system comprising a primary refrigerant loop in fluid communication with the cold box (primary MR stream as seen in Figures 5 and 7, circulates in a loop through the system), the primary refrigerant loop comprising:
a primary refrigerant comprising a first mixture of hydrocarbons (refrigerant is a mixture of C1-C5 hydrocarbons, paragraph 60); a feed drum configured to hold a portion of the primary refrigerant (drum 800); a throttling valve downstream of the feed drum (expansion device, paragraph 87 which in the figure can be seen to be a valve), the throttling valve configured to reduce pressure of the primary refrigerant (that is what a throttling valve does);
a refrigerant separator in fluid communication with the cold box and positioned downstream of the throttling valve (separator 300, paragraph 62), the refrigerant separator configured to separate the 
a compressor configured to receive a stream of vaporized primary refrigerant, the compressor configured to increase pressure of the stream of vaporized primary refrigerant (refrigerant vapor from 100 is passed back up from the heat exchanger 100 to the compressor 701, paragraph 72);
a knockout drum in fluid communication with the cold box and the compressor, the knockout drum positioned upstream of the compressor, the knockout drum configured to remove and accumulate liquid from the stream of vaporized primary refrigerant (the suction separation device 600, paragraph 70);
one or more coolers positioned downstream of the compressor (730c).

Ducote does not teach the one or more coolers cooperatively configured to fully condense the stream of vaporized primary refrigerant from the compressor.  It should be noted that Ducote teaches that the stream is at least partially condensed by the cooler (730c, paragraph 93).

Bonnissel teaches that vapor refrigerant which has been formed from compressed, separated vaporized refrigerant (which is the same configuration of the stream of Ducote sent to 703C) can be totally condensed in a condenser and then passed to a separator to form a liquid stream and a vapor stream (paragraph 134, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have as taught by Bonnissel to have in the cooler (703c) of Ducote to have totally condensed the stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby fully condensing the stream would allow for the majority of the stream to be used for the upfront liquefaction and separation of the natural gas liquids providing a minority vapor stream (which would be formed on the liquid stream flashing in the separator) only to be used in the portion of the heat exchange where necessary whereby it has been shown to be obvious to totally 

Ducote does not teach a subcooler comprising a first side and a second side the subcooler configured to receive at the first side the primary refrigerant from the one or more coolers from the refrigerant separator and receive at the second side the primary refrigerant vapor phase, wherein the cold box is configured to receive the primary refrigerant form the first side of the subcooler.

Roberts teaches that a heat exchanger (317) is used to cool liquid refrigerant (328) against the returning heat exchanger stream (316) (paragraph 5).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Roberts to have provided a heat exchanger (which would act as a subcooler) that cools the returning refrigerant from the heat exchanger (100) with the liquid refrigerant being passed to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such cooling would allow for providing pre-cooling of the feed refrigerant further closer to the desired temperature of the refrigerant as well as provide further vaporization of remaining liquid in the returning stream.  Thus the cold box would receive the primary refrigerant from the subcooler.

Ducote does not teach a first chill down separator, a second chill down separator, a third chill down separator, a de-methanizer column wherein the plurality of hot process streams comprise the feed gas, a dehydrated first chill down vapor from one or more fed gas dehydrators; and a second chill down vapor from a chill down separator, and the plurality of cold process streams comprising: a high pressure residue gas from the third chill down separator; a de-methanizer bottoms from the de-methanizer column.  Ducote does teach that the heat exchanger may be configured to perform other gas processing or feed gas treatment options and the processing may require the gas stream to exit and reenter the heat exchanger one or more times and may include for example natural gas liquid recovery (Paragraph 59).

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (50, paragraph 46, which can be considered a chill down vapor from a chill down separator) which are all cooled against an overhead stream from a de-methanizer column (65  from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53) and another overhead vapor from a separator (59/60, paragraph 51).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Ducote which produces both a purified natural gas and natural gas liquids.  This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification as well as the three separators and the de-methanizer column.                                                                                                                                                                                                                                                                                                                                                                                    

Ducote as modified does not teach a de-methanizer reboiler feed from the de-methanizer column.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the reboiler stream to the main heat exchanger as opposed to a separate heat exchange would reduce the number of overall heat exchanger for the system and allow for any cooling from the reboiler stream not needed by the feed stream to be utilized by other streams in their respective cooling.

Ducote as modified does not teach that the one or more feed gas dehydrators positioned downstream of the first chill down separator, wherein the one or more feed gas dehydrators configured to remove water from the refined gas phase to produce the dehydrated first chill down vapor, and the cold box is configured to transfer heat from each of the first chill down liquid, the dehydrated first chill down vapor, the second chill down liquid, the second chill down vapor, and the high pressure residue gas directly to the overhead low pressure residue gas.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided one of the separated streams (such as stream 53 in Paradowski as modifying Ducote) of Ducote as modified to a drier so that any remaining water was removed prior to further cooling and condensing of the natural gas stream.    This stream of Ducote would be the same one as modified by Paradowski which is downstream of the first chill down separator and is 

Ducote does not teach the cold box comprises a plurality of compartments that segment the plate fin heat exchanger into a plurality of sections, each compartment of configured to transfer heat from one or more of the plurality a hot process streams in the natural gas liquid recovery system to one or more of a plurality of cold process streams in the natural gas liquid recovery system.

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design. Each section would have multiple of each stream passing through it based on segmenting the heat exchanger in half.



With respect to claim 2, Ducote as modified teaches wherein the second side of the subcooler is in fluid communication with the knockout drum (the whole system is a closed loop so the second side passes to the knockout drum).

With respect to claim 3, Ducote as modified teaches wherein the plurality of hot process streams comprises a feed gas to the natural gas liquid recovery system, the feed gas comprising a second mixture of hydrocarbons (natural gas feed stream 5, paragraph 58, which as natural gas 


With respect to claim 5, Ducote as teaches further comprising a de-methanizer column in fluid communication with the cold box and configured to receive a hydrocarbon stream and separate the hydrocarbon stream into a vapor stream comprising a sales gas comprising predominantly of methane and a liquid stream comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane (the column 64 is a demethanizer which receives multiple hydrocarbon streams in Paradowski which produces overhead 65 which can be considered a sales gas stream and a bottom liquid comprising heavier hydrocarbons than methane, paragraph 53).

With respect to claim 9, Ducote as modified does not teach further comprising a liquid dehydrator positioned downstream of the chill down train, the liquid dehydrator configured to remove water from the liquid phase.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid stream of Ducote as modified to a drier so that any remaining water was removed prior to further processing and so that water was not provided into the end products.


With respect to claim 12, Ducote teaches the mixed refrigerant may include two or more C1-C5 hydrocarbons but does not teach the primary refrigerant comprises a first mixture on a mole fraction basis of 59% to 81% of C2 hydrocarbon, 8% to 21% of C3 hydrocarbon, 1% to 15% of C4 hydrocarbon, and 1% to 18% of C5 hydrocarbon.


With respect to claim 13, Ducote as modified does not teach wherein the primary refrigerant comprises a first mixture on a mole fraction basis of 59% to 69% of C2 hydrocarbon, 8% to 18% of C3 hydrocarbon, 5% to 15% of C4 hydrocarbon, and 1% to 18% of C5 hydrocarbon.

As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant comprises a mixture on a mole fraction basis of 59% to 69% of C2 hydrocarbon, 8% to 18% of C3 hydrocarbon, 5% to 15% of C4 hydrocarbon, and 1% to 18% of C5 hydrocarbon since the general conditions of have have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).



As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 40% to 52% of C2 hydrocarbon, 13% to 37% of C3 hydrocarbon, 6% to 21% of C4 hydrocarbon, and 7% to 25% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).

With respect to claim 15, Ducote does not teach wherein the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 42% to 52% of C2 hydrocarbon, 13% to 23% of C3 hydrocarbon, 10% to 20% of C4 hydrocarbon, and 15% to 25% of C5 hydrocarbon.

As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 42% to 52% of C2 hydrocarbon, 13% to 23% of C3 hydrocarbon, 10% to 20% of C4 hydrocarbon, and 15% to 25% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Bonnissel/Roberts/Rowles/Pitman/Paradowski/Gaumer/Crowell and further in view of Hudson et al. (US PG Pub 20150073194), hereinafter referred to as Hudson.

With respect to claim 6, Ducote as modified does not teach wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane.

Hudson teaches that a demethanizer column (17) can be used to produce an overhead natural gas stream which is almost entirely pure methane (39) and a bottoms stream that is over 99.5% hydrocarbons heavier than methane (42, Table 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Hudson to have provided the column of Ducote as modified with a configuration such that the overhead stream produced of gaseous methane is almost pure (well above 89 mol%) methane and the bottoms liquid was almost pure (over 99.5 mol%) hydrocarbons heavier than methane since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a column with a configuration that would separate the natural gas stream into an almost pure methane stream and an almost pure heavier hydrocarbon stream which would reduce the amount of post processing required as well as produce a cleaner burning final natural gas product.


s 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Bonnissel/Roberts/Pitman/Paradowski/Gaumer/Crowell and further in view of Brostow et al. (US PG Pub 20130269386), hereinafter referred to as Brostow.


With respect to claim 8, Ducote as modified does not teach wherein the one or more gas dehydrator comprises a molecular sieve.

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been a molecular sieve since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a molecular sieve to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.


With respect to claim 10, Ducote as modified does not teach wherein the liquid dehydrator comprises a bed of activated alumina.

Brostow teaches that known water removal systems include and activated alumina (paragraph 53).

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

.



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Bonnissel/Roberts/Pitman/Paradowski/Gaumer/Crowell and further view of Roberts (US Patent No. 6662589), hereinafter referred to as Rowells and Zubrin et al. (US PG Pub 20180045460), hereinafter referred to as Zubrin.

With respect to claim 11, Ducote as modified does not teach a feed pump configured to send a hydrocarbon liquid to the de-methanizer column.

Rowles teaches that in order to provide separation in the column that a portion of the separated NGL fraction is pumped (55) back to the column to provide an absorption liquid (Column 8, lines 60-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Rowles provided a pump to return some of the natural gas liquids to the column of Ducote as modified to provide an absorption liquid so as to produce the necessary separation in the column.

Ducote as modified does not teach a natural gas liquid pump configured to send natural gas liquid from the demethanizer column; and a storage system configured to hold a portion of natural gas liquid from the de-methanizer column.


Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of Ducote as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.



Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote and further in view of Bonnissel, Roberts, Paradowski, Pitman and Crowell.

With respect to claim 16, Ducote teaches (Figures 6, 7) a method for recovering natural gas liquid from a feed gas (paragraph 59), the method comprising: 
transferring heat from a plurality of hot fluids to a plurality of cold fluids through a cold box, the cold box comprising a plate-fin heat exchanger comprising a plurality of compartments (heat exchanger 100 which is plate and fin, paragraph 58, wherein each stream passage would be a compartment and there are multiple fluids cooled and heated); and
transferring heat to a refrigeration system through the cold box, the refrigeration system comprising a primary refrigerant loop in fluid communication with the cold box, the primary refrigerant loop comprising (figure 6 is the refrigerant system which is thus heated in the heat exchanger, paragraph 35 with primary MR stream as seen in Figures 6 and 7, circulates in a loop through the system):
flowing a primary refrigerant comprising a first mixture of hydrocarbons to a feed drum (refrigerant is a mixture of C1-C5 hydrocarbons, paragraph 60 which are passed to drum 800);

separating the primary refrigerant into a primary refrigerant liquid phase and a primary refrigerant vapor phase using a refrigerant separator in fluid communication with the cold box and positioned downstream of the throttling valve (separator 300, paragraph 62, which produces 355 and 375 which are vapor and liquid respectively);
flowing at least a portion of the primary refrigerant liquid phase to the cold box (both liquids are sent back to the cold box),
removing and accumulating liquid from a stream of vaporized primary refrigerant using a knockout drum positioned downstream of the cold box (the suction separation device 600, paragraph 70 which is used to remove liquid from the vaporized refrigerant); 
increasing pressure of the stream of vaporized primary refrigerant using a compressor positioned downstream of the knockout drum (refrigerant vapor from 100 is passed back up from the heat exchanger 100 to the compressor 701, paragraph 72);
using one cooler positioned downstream from the compressor (730c).

Ducote does not teach fully condensing the stream of vaporized primary refrigerant using one or more coolers positioned downstream of the compressor. All that Ducote teaches is that the stream has to be at least partially condensed, paragraph 93).

Bonnissel teaches that vapor refrigerant which has been formed from compressed, separated vaporized refrigerant (which is the same configuration of the stream of Ducote sent to 703C) can be totally condensed in a condenser and then passed to a separator to form a liquid stream and a vapor stream (paragraph 134, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have as taught by Bonnissel to have in the cooler (703c) of Ducote to have totally condensed the stream since it has been shown that combining prior art elements to yield predictable 

Roberts as modified does not teach flowing the and flowing the condensed primary refrigerant from the one or more coolers to a first side of a subcooler and flowing the primary refrigerant vapor phase from the refrigerant separator to a second side of the subcooler, flowing the condensed primary refrigerant from the first side of the subcooler to the cold box.

Roberts teaches that a heat exchanger (317) is used to cool liquid refrigerant (328) against the returning heat exchanger stream (316) (paragraph 5).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Roberts to have provided a heat exchanger (which would act as a subcooler) that cools the returning refrigerant from the heat exchanger (100) with the liquid refrigerant being passed to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such cooling would allow for providing pre-cooling of the feed refrigerant further closer to the desired temperature of the refrigerant as well as provide further vaporization of remaining liquid in the returning stream. 

Ducote does not teach wherein the plurality of hot process streams comprise a feed gas, a dehydrated first chill down vapor from one or more fed gas dehydrators of the natural gas liquid recovery system; and a second chill down vapor from a chill down separator of the natural gas liquid recovery system, and the plurality of cold process streams comprising: a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system; a de-methanizer bottoms from the de-

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (47, paragraphs 45-46 which can be considered a second chill down vapor from a second chill down separator), a second chill down vapor (50, paragraphs 43-44 which can be considered a second chill down vapor from a second chill down separator), and a high pressure gas from a third chill down separator (53 from 52, paragraphs 47-48) which are all cooled against an overhead stream from a de-methanizer column (65 from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column (which is a de-methanizer) where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the 

Ducote as modified does not teach a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the reboiler stream to the main heat exchanger as opposed to a separate heat exchange would reduce the number of overall heat exchanger for the system and allow for any cooling from the reboiler stream not needed by the feed stream to be utilized by other streams in their respective cooling.


With respect to claim 17, Ducote as modified teaches wherein the second of the subcooler is in fluid communication with the knockout drum, and the second side of the subcooler is in (the whole system is a loop so both sides of the subcooler are in communication with the knockout drum).

With respect to claim 18, Ducote as modified teaches wherein the plurality of hot fluid process streams comprises the feed gas comprising a second mixture of hydrocarbons (natural gas feed stream 

With respect to claim 19, Ducote as modified teaches further comprising flowing a fluid from the cold box to a separator of a chill down train (the stream 10 would be fed to an external feed treatment for natural gas recovery, paragraph 78 which would be understood to be a separator).

With respect to claim 20, Ducote teaches the mixed refrigerant may include two or more C1-C5 hydrocarbons but does not teach the primary refrigerant comprises a mixture on a mole fraction basis of 59% to 81% of C2 hydrocarbon, 8% to 21% of C3 hydrocarbon, 1% to 15% of C4 hydrocarbon, and 1% to 18% of C5 hydrocarbon.
As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have had the primary refrigerant comprises a mixture on a mole fraction basis of 59% to 81% of C2 hydrocarbon, 8% to 21% of C3 hydrocarbon, 1% to 15% of C4 hydrocarbon, and 1% to 18% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).

With respect to claim 21, Ducote as modified does not teach the first mixture on a mole fraction basis of 59% to 69% of C2 hydrocarbon, 8% to 18% of C3 hydrocarbon, 5% to 15% of C4 hydrocarbon, and 1% to 18% of C5 hydrocarbon.

As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the 


With respect to claim 22, Ducote teaches the mixed refrigerant may include two or more C1-C5 hydrocarbons but does not teach wherein the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 40% to 52% of C2 hydrocarbon, 13% to 37% of C3 hydrocarbon, 6% to 21% of C4 hydrocarbon, and 7% to 25% of C5 hydrocarbon.
As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 40% to 52% of C2 hydrocarbon, 13% to 37% of C3 hydrocarbon, 6% to 21% of C4 hydrocarbon, and 7% to 25% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).

With respect to claim 23, Ducote does not teach wherein the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 42% to 52% of C2 hydrocarbon, 13% to 23% of C3 hydrocarbon, 10% to 20% of C4 hydrocarbon, and 15% to 25% of C5 hydrocarbon.

As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant liquid phase comprises a mixture on a mole fraction basis of 42% to 52% of C2 hydrocarbon, 13% to 23% of C3 hydrocarbon, 10% to 20% of C4 hydrocarbon, and 15% to 25% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).

With respect to claim 24, Ducote as modified teaches wherein the chill down separator is a second chill (the chill down separator in Ducote as modified would be 49 as modified by Paradowski found therein in Paradowski) down separator, the other chill down separator is a third chill down separator (this would be separator 55 in Ducote as modified by Paradowski found therein in Paradowski), and the method further comprises condensing at least a portion fot he feed gas in at least one compartment of the cold box, and separating the feed gas into a liquid phase and a refined gas phase using a first chill down separator (as modified by Paradowski the feed gas stream in Ducote is 45 which is partially liquefied in the heat exchanger to form a stream that is separated in a separator 46 which can be considered the first chill down separator, paragraphs 42-43 of Paradowski). 

With respect to claim 25, Ducote as modified teaches receiving at least one hydrocarbon stream in a de-methanizer column in fluid communication with the cold box (stream 71 at least in part originates from the heat exchanger and is passed to column 64 which is a de-methanizer and operates as such, and is part of the invention as modified in Ducote based on Paradowski); and separating the at least one hydrocarbon stream into a vapor stream comprising a sales gas comprising predominantly of methane and a liquid stream comprising a natural gas liquid comprising predominantly of hydrocarbons heavier  .




Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Bonnissel/Roberts/Paradowski/Crowell and further in view of Hudson.


With respect to claim 26, Ducote as modified does not teach wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane.

Hudson teaches that a demethanizer column (17) can be used to produce an overhead natural gas stream which is almost entirely pure methane (39) and a bottoms stream that is over 99.5% hydrocarbons heavier than methane (42, Table 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Hudson to have provided the column of Ducote as modified with a configuration such that the overhead stream produced of gaseous methane is almost pure (well above 89 mol%) methane and the bottoms liquid was almost pure (over 99.5 mol%) hydrocarbons heavier than methane since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a column with a configuration that would separate the natural gas stream into an almost pure methane stream and an almost pure heavier hydrocarbon stream which would reduce the amount of post processing required as well as produce a cleaner burning final natural gas product.




Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Bonnissel/Roberts/Paradowski/Crowell and further in view of Gaumer and Brostow.

With respect to claim 27, as modified does not teach removing water from the refined gas using one or more feed gas dehydrators, wherein the one or more feed gas dehydrators comprise a molecular sieve.


Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided the overhead natural gas stream of Ducote as modified to a drier so that any remaining water was removed prior to further cooling and condensing of the natural gas stream.  As there is no intermediate stream produced in Ducote as modified by Rowles, it would be after the final gas stream was produced that the drier would need to be used.

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been a molecular sieve since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a molecular 

With respect to claim 28, Ducote as modified does not teach removing water from the liquid phase using a liquid dehydrator.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid stream of Ducote as modified to a drier so that any remaining water was removed prior to further processing and so that water was not provided into the end products.


Ducote as modified does not teach the liquid dehydrator is a bed of activated alumina. 

Brostow teaches that known water removal systems include and activated alumina (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been activated alumina since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a activated alumina to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Bonnissel/Roberts/Paradowski/Crowell and further in view of Rowles and Zubrin.


With respect to claim 29, Ducote as modified does not teach sending a hydrocarbon liquid to the de-methanizer column using a feed pump.

Rowles teaches that in order to provide separation in the column that a portion of the separated NGL fraction is pumped (55) back to the column to provide an absorption liquid (Column 8, lines 60-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Rowles provided a pump to return some of the natural gas liquids to the column of Ducote as modified to provide an absorption liquid so as to produce the necessary separation in the column.


Ducote as modified does not teach sending natural gas liquid from the de-methanizer column using a natural gas liquid pump storing an amount of natural gas liquid from the de-methanizer column in a storage system.

Zubrin teaches that a produced NGL stream can be pumped and sent to a collection tank (paragraph 57).

Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of Ducote as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.



Claim 30, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote and further in view of Paradowski and Gaumer.

With respect to claim 30, Ducote as modified teaches system comprising: a cold box comprising a plurality of compartments (the cold box can be considered to have multiple compartments such as vertically or horizontally along the heat exchanger where each quarter for example of the heat exchanger is a compartment), 
feed gas (natural gas 5, paragraph 58)
one or more hot refrigerant streams, each of the one or more hot refrigerant streams flowing through one or more of the plurality of compartments (the streams starting at 955/975)),
one or more cold refrigerant streams, each of the one or more of the cold refrigerant streams flowing through one or more of the plurality of compartments (the cold streams can be considered 355, 375).

Ducote does not teach a first chill down separator, a second chill down separator, a de-methanizer column, one or more gas dehydrators, a plurality of hot process streams, each of the one or more hot process streams flowing through one or more of the plurality of compartments, the plurality of hot process streams comprising: a dehydrated first chill down vapor from one or more fed gas dehydrators; and a second chill down vapor from the chill down separator, a plurality of cold process streams, each of the one or more cold process streams flowing through on or more of the plurality of compartments, the plurality of cold process streams comprising: a high pressure residue gas from the third chill down separator; a de-methanizer bottoms from the de-methanizer column.

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Ducote which produces both a purified natural gas and natural gas liquids.  This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification as well as the three separators and the de-methanizer column.

Ducote as modified does not one of the cold process streams is a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).



Ducote does not teach the one or more gas feed dehydrators is positioned downstream of the first chill down separator, wherein the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plurality of process streams.

With respect to claim 35, Ducote teaches wherein the one or more hot refrigerant streams have compositions different from the one or more cold refrigerant streams (the cold refrigerant streams are produced after separating the feed hot streams and thus would have a different composition).

With respect to claim 36, Ducote teaches wherein within the cold box, at least one of the one more hot refrigerant streams transfers heat directly to each of the plurality of cold process streams and the one or more cold refrigerant streams (each of the streams ultimately exchange heat with all the other streams).


Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Gaumer and further in view of Crowell.





However, Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20). It appears the device of Ducote as modified would operate equally well with 12 compartments since it is known to provide multiple dividing walls and thus multiple chambers. Further, applicant has not disclosed the amount of compartments solves any stated problem or is for any particular purpose, indicating simply that the number of chambers “can” be 12 (paragraph 30). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the number of compartments be 12 because it appears to be an arbitrary design consideration which fails to distinguish over Ducote as modified.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments are considered moot as they do not apply to the rejection above.  Applicant arguments are all drawn to the amendments to the claims segmenting of the plate find heat exchanger and direct heat transfer of the dehydrated chill down vapor which are addressed in the rejection above.   While not previously shown by the prior art, Crowell shows it to be obvious to segment a heat exchanger.  Further, in regards to the dehydrated chill down vapor and direct heat transfer, this has been addressed above under 35 USC 112, first paragraph, second paragraph and further in the rejection where, as modified it can be shown that Ducote teaches such a limitation, as the dehydrated vapor stream enters the heat exchanger it ultimately would transfer heat as such, inasmuch as applicant’s stream results in such heat exchange.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763